Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00025-CV

                                          IN RE James SCOTT

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 14, 2013, Relator James Scott filed a petition for writ of mandamus. The

court has considered Scott’s petition for writ of mandamus and is of the opinion that Scott is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).



                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 05-838-A, styled James Robert Scott v. State of Texas, from the 216th
Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.